DETAILED ACTION
Applicant's amendments and remarks, filed 6/21/22, are fully acknowledged by the Examiner. Currently, claims 1-7 and 9-14 are pending with claim 1 amended. The following is a complete response to the 6/21/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Tetzlaff (US 2004/0236325) in view of Brandt (US 2013/02260178), in further view of Avigal (US 2019/0374242).
Regarding claim 1, Tetzlaff teaches a jaw member of an electrosurgical forceps, comprising: a jaw body (24); an electrically conductive tissue sealing surface extending along a length of the jaw body (115) and configured to connect to a source of electrosurgical energy for conducting electrosurgical energy through tissue (115 to connect to a generator as in par. [0050]); and an insulative housing coupling the jaw body and the electrically conductive tissue sealing surface (111), wherein the electrically conductive tissue sealing surface faces upwardly (115 faces upward as in at least Fig. 2). Tetzlaff is silent regarding the jaw body with a bottom portion and a pair of sides extending upwardly from the bottom portion, and the insulative housing being overmolded over the pair of lateral sides of the jaw body, and wherein the insulative housing has a proximal end defining an oblique surface, the insulative housing has a bottom surface that faces downwardly, the oblique surface facing generally in a proximal and downward direction such that the oblique surface is configured to assist in guiding the jaw member proximally through an orifice. Avigal teaches housing of a jaw having a proximal end defining an oblique surface (Fig. 8b, with a portion of the jaw having an oblique surface as in annotated Fig. A shown below), and the insulative housing has a bottom surface that faces downwardly (insulative housing has a surface opposite the tissue contacting surface), the oblique surface facing generally in a proximal and downward direction (annotated Fig. A, circled portion faces proximally away from the distal end, as well as downwardly relative to the tissue contacting surface). The shape of the jaws allow for the dissector to be withdrawn in a lumen as in par. [0157] with analogous jaws 716.

    PNG
    media_image1.png
    345
    624
    media_image1.png
    Greyscale

Annotated Fig. A: Showing the oblique portion of the jaw facing downwardly and proximally
Brandt teaches a jaw body with a bottom portion and a pair of sides extending upwardly from the bottom portion (412 with the bottom portion with 422, and sides extending upwardly relative to the bottom portion 432), the insulative housing overmolded over the lateral sides of the jaw body (Fig. 4, 428 with a main body and sides 455 and 456 overmolded over the sides of the jaw body, and par. [0015] with the overmolding).
It would have been obvious to one of ordinary skill in the art to modify Tetzlaff such that the insulative housing is overmolded to the lateral sides of the jaw body and with the jaw shape as in Brandt, as a way of constructing jaws and mechanically securing the elements together while insulating the lateral sides of the jaw. It would have further been obvious to one of ordinary skill in the art to modify Tetzlaff such that the shape of the insulative housing has an oblique portion as in Avigal. As the insulative housing of Brandt shows what may be an oblique side as in Fig. 2, but does explicitly show faces, one of ordinary skill in the art would look to art such as Avigal to show the shape of the insulative housing of jaws. This surface shape would allow the jaws of the device to allow for the device to be withdrawn relative to a lumen as in Avigal (par. [0157]).
Regarding claim 2, Tetzlaff teaches wherein the oblique surface terminates proximally at a proximal edge of the insulative housing (proximal end of the surface of 108 terminates at the proximal edge of the jaw housing with 106).
Regarding claim 3, Tetzlaff teaches wherein the proximal edge of the insulative housing extends perpendicularly relative to a longitudinal plane defined by the electrically conductive tissue sealing surface (edge of 111 is perpendicular to 116 as in Fig. 2).
Regarding claim 4, Tetzlaff teaches wherein in a distal direction of the jaw body, the oblique surface extends downwardly at an angle from the proximal edge of the insulative housing to a bottom surface of the insulative housing (the oblique surface of 108 extends downwardly from the proximal edge of the housing toward a bottom surface as the conductive surface 115).
Regarding claim 5, Tetzlaff teaches wherein the oblique surface is non-parallel relative to a longitudinal plane defined by the electrically conductive tissue sealing surface and non-perpendicular relative to the longitudinal plane (the oblique surface as in Graphic A is nonparallel to the longitudinal plane of the sealing surface and non-perpendicular to the longitudinal plane).
Regarding claim 6, Tetzlaff teaches wherein the oblique surface is a pair of oblique surfaces each disposed on a respective lateral side of the insulative housing (108 with the oblique surface as in Graphic A, and an opposite surface).
Regarding claim 7, Brandt teaches wherein the insulative housing is overmolded to the jaw body and the electrically conductive tissue sealing surface (Fig. 4, 428 with a main body and sides 455 and 456 overmolded over the sides of the jaw body, and par. [0015] with the overmolding to the body which is attached to surface 411).
Regarding claim 14, Tetzlaff teaches further comprising a jaw insert disposed within the jaw body and electrically insulating the electrically conductive tissue sealing surface from the jaw body (22 with insert 439 to insulate the electrode).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff in view of Brandt, in view of Avigal, in further view of Chojin (US 2011/0190765).
Regarding claim 9, Tetzlaff is silent wherein each of the pair of lateral sides of the jaw body defines a plurality of holes for receiving a portion of the insulative housing therein.
However, Tetzlaff teaches holes for receiving a portion of the insulative housing therein at a topmost surface (sockets 41 on jaw to receive detents/pin 122 and 124).
Chojin teaches securing jaw parts on the lateral sides of the jaw body (Fig. 2a-b with parts 216 inserting into jaw holes 116). It would have been obvious to one of ordinary skill in the art to modify Tetzlaff to secure the insulative housing to the jaw body at the lateral sides rather than at a topmost surface, as taught by Chojin. This rearrangement of parts would work equally well to secure the components of the jaw together.
Regarding claim 10, Tetzlaff teaches wherein at least one hole of the plurality of holes is disposed adjacent the oblique surface of the insulative housing (the hole 124 is near the oblique surface).
Regarding claims 11-12, Tetzlaff is silent wherein the jaw member further comprising a pair of laterally spaced parallel flanges extending proximally from a proximal end of the jaw body, wherein two holes of the plurality of holes is formed in the respective pair of flanges, the oblique surface is a pair of oblique surfaces each having at least a portion disposed over the respective pair of flanges, but teaches two oblique surfaces (the oblique surface of Graphic A, and the opposite surface). Chojin teaches wherein the jaw member further comprising a pair of laterally spaced parallel flanges extending proximally from a proximal end of the jaw body (parallel sides of 110a at the proximal end of the jaw body), wherein two holes of the plurality of holes is formed in the respective pair of flanges (holes 116). It would have been obvious to one of ordinary skill in the art to modify Tetzlaff with the flanges and the hole positioning of Chojin. This rearrangement of parts would work equally well to secure the components of the jaw together. One of ordinary skill in the art would appreciate that in this arrangement, the oblique surfaces at 108 of Tetzlaff would have portions disposed over the flanges as in Fig. 15b.
Regarding claim 13, Tetzlaff teaches wherein the plurality of holes is three holes (three holes for 122 and 124 as in at least Fig. 16b).
Response to Arguments
Applicant’s arguments, see the remarks, filed 6/21/22, with respect to the rejection(s) of claim(s) 1-7, 9-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Avigal as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794